Citation Nr: 0502005	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
status post craniotomy and evacuation of chronic subdural 
hematoma left side, claimed as secondary to seizure disorder.  

2.  Entitlement to an increased evaluation for epilepsy, 
grand mal, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran subsequently perfected this appeal.  

In April 2003, the Board remanded this case for further 
development.  

A hearing before the undersigned sitting at the RO was held 
in January 2004.  In September 2004, the RO notified the 
veteran that the tape of the hearing was lost and a 
transcription could not be obtained.  The veteran was advised 
that he could have another hearing and was requested to 
clarify his wishes.  He was advised that if he did not 
respond within 30 days the Board would assume that he did not 
want another hearing.  The veteran did not respond to the 
foregoing letter and accordingly, the Board will proceed with 
his claims.  

The issue of an increased evaluation for service-connected 
epilepsy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's claim to reopen service connection for status post 
craniotomy and evacuation of chronic subdural hematoma left 
side, claimed as secondary to seizure disorder.  

2.  The veteran was originally denied service connection for 
a subdural hematoma and subsequent surgery, essentially based 
on a finding that there was no medical evidence of a causal 
relationship between the veteran's service-connected epilepsy 
and the claimed disability.  The veteran was notified of this 
decision by letter dated in July 1975, but did not appeal the 
decision within one year of being notified.  

3.  New evidence submitted since the July 1975 decision does 
not establish or suggest a medical relationship between the 
veteran's service-connected epilepsy and his subdural 
hematoma and resulting craniotomy; thus, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  


CONCLUSIONS OF LAW

1.  The July 1975 determination, wherein the veteran's claim 
for service connection for a subdural hematoma and craniotomy 
was denied, is final.  See 38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1975) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004)).

2.  New and material evidence has not been submitted since 
the final July 1975 determination and the claim for service 
connection is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2003, the RO notified the veteran of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was advised of the information and evidence he was 
responsible for providing and of the evidence that VA would 
attempt to obtain.  He was specifically informed of the 
evidence necessary to substantiate his claim; that is, 
medical evidence of a link between the craniotomy and his 
seizure disorder.  The veteran was advised that he must 
provide enough information about his records so that they 
could be requested from the person or agency that has them.  
He was also advised to send the information requested to the 
RO.  

The September 1998 statement of the case (SOC) and June 1999 
supplemental statement of the case (SSOC) notified the 
veteran of the laws and regulations pertaining to his claim 
to reopen.  The Board notes that the September 2003 SSOC set 
forth the amended regulation pertaining to new and material 
evidence and that the amended regulation was again considered 
in the December 2003 SSOC.  Notwithstanding, the veteran has 
been advised of the applicable regulation and of the evidence 
necessary to reopen his claim.  Thus, the Board finds that 
proceeding with the merits of this appeal would not result in 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The September 2003 SSOC specifically set 
forth the regulations pertaining to VA's duty to assist and 
the foregoing documents advised the veteran of the evidence 
of record, of the adjudicative actions taken, and of the 
reasons and bases for denial.  

The claims folder contains the veteran's service medical 
records, records from the VA medical center (VAMC) in 
Phoenix, and various private medical records.  The veteran 
has not submitted authorization for the release of any 
additional private medical records.  Additionally, in a 
statement received in September 2003, the veteran indicated 
that he had no further information or response to make on his 
appeal and that VA already had all the information needed.  

Information in the claims folder indicates that the veteran 
is in receipt of benefits from the Social Security 
Administration (SSA).  On review, the Board could not find 
any indication that the veteran was receiving SSA disability 
benefits, as opposed to retirement benefits based on age.  
Consequently, the Board concludes that a remand to obtain 
these records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  

The Board acknowledges that the veteran has not been provided 
a VA examination to obtain a medical opinion regarding the 
relationship of his claimed disability to his service-
connected disability.  As new and material evidence has not 
been presented, however, an examination is not required.  See 
38 C.F.R. § 3.159(c) (2004).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

By rating action dated in July 1975, the RO denied service 
connection for a subdural hematoma and subsequent surgery, 
essentially based on a finding that there was no medical 
evidence of a causal relationship between the veteran's 
service-connected disability and the claimed disability.  The 
veteran was notified of this decision by letter dated in July 
1975, but did not appeal the decision within one year of 
being notified.  Consequently, this decision is final.  See 
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1975) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2004).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim.  Id.

At the time of the July 1975 rating decision, the record 
contained various pertinent evidence.  Service records 
indicate that the veteran was hospitalized during service and 
was discharged due to epilepsy, grand mal.  A statement from 
a military nurse indicates that she witnessed the veteran 
having a seizure resembling an epileptic attack wherein he 
fell to the floor.  Service records are negative for any 
evidence of subdural hematoma.  

The veteran underwent VA examinations in June 1945, November 
1946, and December 1949.  Diagnoses included epilepsy.  On VA 
examination in August 1960, the veteran's 
electroencephalogram (EEG) demonstrated generalized cerebral 
dysrhythmia more so bi-frontal area.  Diagnoses included 
epilepsy in remission.  On VA examination in June 1967, the 
veteran reported fainting spells, complete blackouts, and 
that he has struck his head and knocked teeth out.  EEG was 
reported as normal.  Diagnosis was history of atypical 
seizures associated with chronic alcoholism as described.  

Medical records show that the veteran presented to a private 
hospital on May 4, 1974 with complaints of a severe headache 
for the last few days.  He reported he was unable to walk and 
was not eating well.  Diagnosis was migraine.  Two days later 
the veteran was seen in the neurology clinic.  He reported 
that 10 days ago he awoke with severe headache.  A brain scan 
was scheduled but the veteran failed to keep the appointment.

The veteran was subsequently admitted to the VA hospital on 
May 8, 1974 with chief complaint of severe headaches for 2 
weeks.  He stated that two months prior to admission he had a 
fight after he was drunk and hit his head.  EEG was abnormal.  
Bilateral carotid angiograms showed a subdural accumulation 
on the left, most probably chronic subdural hematoma.  The 
veteran subsequently underwent a craniotomy and evacuation of 
chronic subdural hematoma.  The veteran was discharged on May 
22, 1974 on Dilantin and Phenobarbital.  

The veteran provided testimony at a RO hearing in May 1975.  
He reported that he had a seizure that was witnessed by a 
woman who brought him in her house and called the doctor.  
This resulted in him having a blood clot removed from his 
brain in May 1974.  He contends that his surgery was a direct 
result of him having a seizure and falling.  

VA outpatient records dated in approximately May through 
December 1974 indicate that the veteran was followed by 
neurosurgery.  He was reportedly doing well and to continue 
on medications.  

A lay statement from J.T. received in November 1974 indicates 
that she saw the veteran come into the walkway leading into 
court when suddenly he started falling and hit his head 
against the metal gatepost and then smacked his head on the 
cement.  He was bleeding from the nose and in a few minutes 
came to.  She helped him up and called his sister.  A 
statement from the veteran's sister indicates that she has 
seen the veteran have 12 to 20 spells a year, sometimes 3 or 
5 a month.  The veteran also submitted a statement describing 
his attacks and indicating that the last spell resulted in 
surgery.  

Additional evidence has been submitted since the final July 
1975 decision.  VA outpatient records for the period from 
approximately June 1992 through December 1997 largely show 
treatment for prostate cancer.  On various occasions, the 
veteran reported dizzy spells and lightheadedness.  In June 
1995, the veteran reported an episode of syncope.  Assessment 
was syncopal episode following episode of heavy drinking.  An 
undated medical record problem list shows that in 
approximately 1978 the veteran had cerebral thrombosis status 
post head trauma.  A review of the outpatient records was 
negative for any evidence relating the veteran's craniotomy 
to his service-connected epilepsy.  

Records from Humana Hospital indicate the veteran underwent 
transurethral resection of the prostate in March 1991.  

The veteran underwent a VA epilepsy examination in December 
1997.  The veteran reported that he has spells and that he 
typically falls from a standing position and has been injured 
in the past.  He stated that he hit his head very hard in the 
1950's and had surgery for a blood clot, which the examiner 
assumed was a subdural hematoma.  The examiner stated that 
the syncopal spells were of unknown etiology, but the most 
likely etiology would be vascular or cardiac.  He further 
indicated that it was difficult to diagnose seizures in the 
veteran.  EEG was normal and head CT revealed atrophy without 
evidence of mass or stroke and evidence of previous 
craniotomy confirming patient's story.  

A lay statement from C.R. received in January 1999 indicates 
that the veteran lived with them and has always had 
headaches.  She described multiple instances where she 
witnessed the veteran falling down and hitting his head.  

A November 1998 statement from a VA physician indicates that 
the veteran has metastatic cancer, is totally and permanently 
disabled, and should discontinue work.  

In December 1999, the RO received a Congressional inquiry, 
which included a copy of a medical text/article regarding 
generalized convulsions.  Information indicated that persons 
fall to the ground without warning during a generalized 
convulsion.  

In January 1999, the veteran submitted a copy of select 
service records, including a statement from an army nurse.  
This evidence was of record at the time of the July 1975 
rating decision and therefore, is not new.  The numerous 
statements from the veteran and others attesting to his 
"spells" and multiple falls essentially duplicate evidence 
that was previously of record.  

To the extent the foregoing evidence is not cumulative or 
redundant, it is new as it was not previously considered.  
Notwithstanding, the evidence is not material because it does 
not tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance.  That is, none of the newly submitted 
evidence establishes or even suggests a medical relationship 
between the veteran's service-connected epilepsy and his 
subdural hematoma and subsequent craniotomy.  

While the article regarding generalized convulsions suggests 
a person may fall, it is merely general information and not 
specific to the facts of this case.  The Board notes the 1997 
VA examiner's comment that the head CT confirmed the 
veteran's story.  The test results confirm the veteran's 
reported history of having undergone a craniotomy.  However, 
the results in no way confirm the veteran's reported history 
of hitting his head as a result of a seizure.  

On review, the evidence submitted since the July 1975 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.  Accordingly, the Board concludes that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection has not been submitted and this claim 
is denied.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for status post craniotomy 
and evacuation of chronic subdural hematoma left side has not 
been received and the claim is denied.  


REMAND

The veteran is currently assigned a 10 percent disability 
rating for epilepsy.  He contends that this evaluation does 
not adequately reflect the severity of his disability.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  VA outpatient 
records were most recently obtained in December 1997.  
Information in the claims folder suggests the veteran 
receives VA treatment.  As such, current VA records should be 
requested.  

The veteran most recently underwent a VA epilepsy examination 
in December 1997.  To determine the current severity of the 
veteran's service-connected disability, the Board finds that 
additional examination is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
medical records from the VAMC Phoenix for 
the period from December 1997 to the 
present.  All records obtained should be 
associated with the claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neurological examination to 
determine the nature and current severity 
of his service-connected epilepsy.  All 
necessary tests and studies should be 
performed.  

The examiner should specifically indicate 
whether the veteran suffers from a 
confirmed diagnosis of epilepsy.  If so, 
the examiner should indicate whether the 
veteran suffers from major seizures 
(characterized by generalized tonic-
clonic convulsion with unconsciousness) 
and/or minor seizures (brief interruption 
in consciousness or conscious control 
associated with staring or rhythmic 
blinking of the eyes or nodding of the 
head or sudden jerking movement of the 
arms, trunk or head or sudden loss of 
postural control).  

The examiner should indicate how often 
these episodes occur and is requested to 
comment on the source of such information 
(i.e., as reported by the veteran or 
objectively demonstrated of record).  

The claims folder should be available for 
review in conjunction with the 
examination.  All findings and the 
reasons and bases therefore should be set 
forth in detail.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation greater than 
10 percent for service-connected 
epilepsy.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


